THE THIRTEENTH COURT OF APPEALS

                                         13-20-00002-CV


                               CC Frost Properties, Ltd.
                                          v.
          Brett Birkeland and MSCI 2007-IQ16 North Carancahua Street, LLC


                                     On Appeal from the
                       28th District Court of Nueces County, Texas
                        Trial Court Cause No. 2018DCV-1812-A


                                          JUDGMENT

       The judgment issued by this Court on April 15, 2021, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

May 27, 2021